UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: 5/31 Date of reporting period: 07/01/09 - 06/30/10 Item 1. Proxy Voting Record Wells Fargo Advantage Diversified Bond Fund The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolios: The Wells Fargo Advantage Managed Fixed Income Portfolio, Wells Fargo Advantage Total Return Bond Portfolio and Wells Fargo Advantage Inflation-Protected Bond Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 26, 2010). Wells Fargo Advantage Government Securities Fund There were no proxies voted in relation to the securities held in the Fund's portfolio. Wells Fargo Advantage High Income Fund There were no proxies voted in relation to the securities held in the Fund's portfolio. Wells Fargo Advantage Income Plus Fund There were no proxies voted in relation to the securities held in the Fund's portfolio. Wells Fargo Advantage Inflation-Protected Bond Fund The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolios: The Wells Fargo Advantage Inflation-Protected Bond Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 26, 2010). Wells Fargo Advantage Short Duration Government Bond Fund There were no proxies voted in relation to the securities held in the Fund's portfolio. Wells Fargo Advantage Short-Term Bond Fund There were no proxies voted in relation to the securities held in the Fund's portfolio. Wells Fargo Advantage Short-Term High Yield Bond Fund There were no proxies voted in relation to the securities held in the Fund's portfolio. Wells Fargo Advantage Stable Income Fund The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolios: The Wells Fargo Advantage Stable Income Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 26, 2010). Wells Fargo Advantage Strategic Income Fund CHESAPEAKE ENERGY CORPORATION Ticker: CHK Security ID: 165167107 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Keating For Withhold Management 1.2 Elect Director Merrill A. Miller, Jr. For Withhold Management 1.3 Elect Director Frederick B. Whittemore For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Adopt Policy Relating to Annual Cash Against For Shareholder Bonuses 5 Adopt Policy to Promote Responsible Use Against For Shareholder of Company Stock by Named Executive Officers and Directors 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' and Directors' Compensation 8 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 9 Prepare Sustainability Report Against For Shareholder QWEST COMMUNICATIONS INTERNATIONAL INC. Ticker: Q Security ID: 749121109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward A. Mueller For For Management 2 Elect Director Charles L. Biggs For For Management 3 Elect Director K. Dane Brooksher For For Management 4 Elect Director Peter S. Hellman For For Management 5 Elect Director R. David Hoover For Against Management 6 Elect Director Patrick J. Martin For For Management 7 Elect Director Caroline Matthews For For Management 8 Elect Director Wayne W. Murdy For For Management 9 Elect Director Jan L. Murley For For Management 10 Elect Director Michael J. Roberts For For Management 11 Elect Director James A. Unruh For For Management 12 Elect Director Anthony Welters For For Management 13 Ratify Auditors For For Management 14 Amend Qualified Employee Stock Purchase For For Management Plan 15 Performance-Based Equity Awards Against For Shareholder 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Require Independent Board Chairman Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings WILLIAMS COMPANIES, INC., THE Ticker: WMB Security ID: 969457100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen B. Cooper For For Management 2 Elect Director William R. Granberry For For Management 3 Elect Director William G. Lowrie For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management 7 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation Wells Fargo Advantage Total Return Bond Fund The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolios: The Wells Fargo Advantage Total Return Bond Fund. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 26, 2010). Wells Fargo Advantage Ultra Short-Term Income Fund There were no proxies voted in relation to the securities held in the Fund's portfolio. END NPX REPORT SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE INVESTMENT COMPANY ACT OF 1940, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED, THERE UNTO DULY AUTHORIZED. WELLS FARGO FUNDS TRUST *BY: /S/ KARLA M. RABUSCH KARLA M. RABUSCH, PRESIDENT OF WELLS FARGO FUNDS MANAGEMENT, LLC, AND EXECUTIVE VICE PRESIDENT OF WELLS FARGO BANK, N.A.
